Citation Nr: 1809408	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for depressive disorder, not otherwise specified (previously rated as adjustment disorder with anxious mood and alcohol abuse), rated as noncompensable prior to May 23, 2012; 10 percent disabling from May 23, 2012 to February 4, 2013; and 50 percent disabling thereafter.

2.  Entitlement to a higher initial rating for a right knee disability, rated as anterior cruciate ligament (ACL) tear and meniscus injury, status post arthroscopic repair with surgical scars, with a 10 percent rating assigned for limited flexion from July 6, 2010 from to February 5, 2013 and a 10 percent rating assigned for instability from June 13, 2012 to February 5, 2013; rated as 20 percent disabling as status post ACL reconstruction and meniscectomy since February 5, 2013. 

3.  Entitlement to a higher initial rating for hypertension, rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for a low back disability, rated as noncompensable prior to February 5, 2013 and 10 percent disabling thereafter.

5.  Entitlement to an initial compensable rating for left gynecomastia, status post-surgical correction with scars.

6.  Entitlement to an initial compensable rating for right gynecomastia, status post-surgical correction with scars.

7.  Entitlement to an initial compensable rating for left inguinal hernia and left testicle hydrocele with scar.

8.  Entitlement to an initial compensable rating for right lower shin superficial peroneal nerve paresthesia.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to July 2010.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a hearing before the undersigned in December 2017.  A transcript of the hearing is of record.  The Board notes the Veteran had previously appeared at hearing before another Veterans Law Judge in June 2017; however, a transcript of this hearing could not be produced due to technical difficulties.  Since the June 2017 hearing transcript is not available, the June 2017 hearing is treated as if it did not occur.  See 38 C.F.R. § 20.717 (2017).  As reflected on the title page of this decision, TDIU is an element of the appeal of the initial ratings assigned for the Veteran's service-connected disabilities because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has developed a significant amount of evidence that is relevant to the issues on appeal, to include VA treatment records, service treatment records, and VA examination reports, since this matter was certified by the AOJ.  The AOJ must conduct an initial review of this evidence and issue a supplemental statement of the case (SSOC) to ensure the claimant is afforded due process.  See 38 C.F.R. §§ 19.31, 19.37(b), 20.1304(c).

Further, the Veteran has recently submitted several Disability Benefits Questionnaire (DBQ) prepared by his treating physicians that suggest the service-connected disabilities that are the subject of this appeal have increased in severity since his most recent VA examinations.  Thus, new VA examinations are necessary to fulfill VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, two recent decisions of the Court of Appeals for Veterans Claims (Court) have highlighted issues that render the prior examination reports regarding the Veteran's low back and right knee disabilities inadequate.

First, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The Board notes 38 C.F.R. § 4.59 requires range of motion testing of the pertinent joint for pain in active motion, passive motion, and in weight-bearing and nonweight-bearing, even if there is not a paired joint.

Second, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Here, the VA examination reports simply indicate an estimation of additional functional loss during flare-ups cannot be provide without resorting to speculation because the examination was not conducted during a flare.  There is no indication the selected examiners considered the Veteran's lay reports when addressing additional functional loss during flare-ups, thereby making new examinations necessary.

The Board defers adjudication of entitlement to TDIU because this issue is inextricably intertwined with the other issues being remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new VA examinations to assess the current severity of the service-connected disabilities that are the subject of this appeal (depressive disorder, not otherwise specified; hypertension; right knee; low back; left and right gynecomastia, status post-surgical correction with scars; left inguinal hernia and left testicle hydrocele with scar; and right lower shin superficial peroneal nerve paresthesia).

With regard to the low back and right knee disabilities, the selected examiner must test range of motion for the pertinent joint, as well as any paired joint, for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner also should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

2.  Readjudicate the issues on appeal, to include entitlement to TDIU, based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

